Exhibit 2 In the matter of: Vuance Ltd. (hereinafter: Vuance) Company No. 520044074 RepresentedbyShnitzer, Gotlieb, Samet & Co., attorneys-at-law 7 Menachem Begin Road, Ramat Gan (Beit Gibor Sport) Tel: 03-6113000, Fax: 03-6113001 POWER-OF-ATTORNEY I, the undersigned, hereby appoint as my representative at the Meeting of Creditors Secured / Preferential / Unsecured (delete the inapplicable) of Vuance or at any other deferred meeting to vote: oin favor of the proposed creditors’ arrangement. oagainst the proposed creditors’ arrangement. oat his discretion, as he shall see fit in the circumstances and in view of the data as given to him at the Creditors’ Meeting. Creditor Name : Date: Signature Confirmation of Attorney I, the undersigned, hereby confirm that this power-of-attorney was lawfully signed by Mr. / Ms. , bearer of identity certificate number , in the name of the Creditor , Date: Adv.
